

 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of May 5, 2009, by and among Noble Medical Technologies, Inc., a Delaware
corporation (“Noble”), GoldSail Shipping Corporation, a Marshall Islands
corporation (the “Company”), Noble Merger Corp., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Merger Sub”).
 
 
RECITALS
 
A.          Noble, Merger Sub and the Company intend to enter into a business
combination transaction by means of a merger (the “Merger”) of Noble with and
into Merger Sub in accordance with this Agreement and the General Corporation
Law of the State of Delaware (the “DGCL”) with Merger Sub to be the surviving
corporation of the Merger, through an exchange of all the issued and outstanding
shares of capital stock of Noble for shares of common stock of the Company.
 
B.          Pursuant to the Merger, each outstanding share of Noble’s common
stock, $0.0001 par value per share (“Noble Common Stock”), shall be converted
into the right to receive the Merger Consideration (as herein defined), upon the
terms and subject to the conditions set forth herein.
 
C.          The board of directors of Noble has unanimously (i) determined that
the Merger is fair to, and in the best interests of, Noble and its stockholders
(the “Stockholders”), (ii) approved this Agreement, the Merger, and the other
transactions contemplated by this Agreement and (iii) determined to recommend
that the Stockholders adopt and approve this Agreement, the Merger, and the
other transactions contemplated by this Agreement.
 
D.          The respective boards of directors of the Company and Merger Sub
have approved this Agreement, the Merger, and the other transactions
contemplated by this Agreement.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
THE MERGER
 
1.1           The Merger.  At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the DGCL, Noble shall be merged with and into Merger
Sub, the separate corporate existence of Noble shall cease and Merger Sub shall
continue as the surviving corporation.  Merger Sub, as the surviving corporation
after the Merger, is hereinafter sometimes referred to as the “Surviving
Corporation.”
 
1.2           Effective Time; Closing.  Subject to the conditions of this
Agreement, the parties hereto shall cause the Merger to be consummated by filing
with the Secretary of State of the State of Delaware a properly executed
certificate of merger (“Certificate of Merger”) in such form as may be agreed by
the parties hereto and as required by the relevant provisions of the DGCL (the
time of such filing with the Secretary of State of the State of Delaware or such
later time as may be agreed in writing by Noble and the Company and specified in
the Certificate of Merger, being the “Effective Time”) as soon as practicable on
or after the Closing Date (as herein defined).  The term “Agreement” as used
herein refers to this Agreement and Plan of Merger, as the same may be amended
from time to time, and all schedules hereto (including the Company Disclosure
Schedules, as defined in the preamble to Article II hereof).  Unless this
Agreement shall have been terminated pursuant to Section 7.1, the closing of the
Merger (the “Closing”) shall take place at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C. (“Mintz Levin”) at 666 Third Avenue, New York,
New York 10017, at a time and date to be specified by the parties, which shall
be no later than the second business day after the satisfaction or waiver of the
conditions set forth in Article VI, or at such other time, date and location as
the parties hereto agree in writing (the “Closing Date”).  Closing signatures
may be transmitted by facsimile.
 
 
 

--------------------------------------------------------------------------------

 
1.3           Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided in this Agreement, in the Certificate of Merger and
the applicable provisions of the DGCL.  Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all of the property,
rights, privileges, powers and franchises of Noble shall vest in the Surviving
Corporation, and all debts, liabilities and duties of Noble shall become the
debts, liabilities and duties of the Surviving Corporation.
 
1.4           Articles of Incorporation; Bylaws; Officers and Directors.
 
(a)          At the Effective Time, the Articles of Incorporation of Merger Sub
shall be the Articles of Incorporation of the Surviving Corporation.
 
(b)          At the Effective Time, the Bylaws of Merger Sub shall be the Bylaws
of the Surviving Corporation.
 
(c)          At the Effective Time, the officers and directors of Merger Sub
shall be the officers and directors of the Surviving Corporation.
 
1.5           Effect on Capital Stock.  Subject to the terms and conditions of
this Agreement, at the Effective Time, by virtue of the Merger and this
Agreement and without any action on the part of any party, the following shall
occur:
 
(a)          Conversion of Company Common Stock.  Subject to Section 1.6 and
regardless of whether the condition set forth in Section 6.1(b) hereof is
exceeded, at the Effective Time, each share of Noble Common Stock issued and
outstanding immediately prior to the Effective Time shall be converted
automatically into and become exchangeable for 0.048069 shares of common stock
of the Company, $0.0001 par value per share (an aggregate of 201,316
shares)  (“Company Common Stock” or the “Merger Consideration”). The number of
shares of Company Common Stock into which shares of Noble Common Stock are
converted in accordance with this Section 1.5(a) shall be the “Exchange
Ratio”.   Neither the Merger Consideration nor the Exchange Ratio shall be
adjusted if the Company consummates a financing in excess of $50,000,000 as
contemplated by Section 6.1(b) hereof.
 
(b)          As of the Effective Time, all shares of Noble Common Stock shall no
longer be outstanding and shall automatically be deemed canceled and shall cease
to exist, and each holder of a certificate representing any such shares shall
cease to have any rights with respect thereto, except the right to receive
shares of the applicable Merger Consideration.
 
(c)          Issuance of Certificates for Company Common Stock.  The
certificates representing the shares of Company Common Stock issuable with
respect to certificates for shares of Noble Common Stock shall be issued to the
holders of the shares of Noble Common Stock upon surrender of the certificates
representing such shares in the manner provided in Section 1.6 (or, in the case
of a lost, stolen or destroyed certificate, upon delivery of an affidavit (and
indemnity, if required) in the manner provided in Section 1.8).
 
 
2

--------------------------------------------------------------------------------

 
(d)          Adjustments to Exchange Ratio.  The Exchange Ratio shall be
equitably adjusted to reflect appropriately the effect of any stock split,
reverse stock split, stock dividend (including any dividend or distribution of
securities convertible into Company Common Stock or Noble Common Stock),
extraordinary cash dividends, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to Noble Common Stock or Company Common Stock occurring on or after the
date hereof and prior to the Effective Time; provided, however, that no such
adjustment shall be made with respect to any dividend or redemption permitted by
Section 4.1.
 
(e)          Fractional Shares.  No fraction of a share of Company Common Stock
will be issued by virtue of the Merger, and each holder of shares of Noble
Common Stock who would otherwise be entitled to a fraction of a share of Company
Common Stock (after aggregating all fractional shares of Company Common Stock
that otherwise would be received by such holder) shall, upon compliance with
Section 1.6, receive from the Company, in lieu of such fractional share, one (1)
share of Company Common Stock.
 
1.6          Exchange Procedure.
 
(a)          Surrender of Certificates. After the Effective Time, stock
certificates (each, a "Certificate," and collectively, the "Certificates")
representing shares of Noble Common Stock will be conclusively deemed to
represent the right of the registered holder thereof to receive the portion of
the Merger Consideration that such registered holder is entitled to receive
pursuant to Section 1.5 hereof upon surrender, in accordance with the provisions
of this Section 1.6, of all Certificates registered in the name of such
registered holder.
 
(b)          Exchange of Certificates.  As promptly as practicable before or
after the Effective Time, the Company (or its designee or exchange agent) will
send to each Stockholder a letter of transmittal, in substantially the form
attached hereto as Exhibit A, for use in exchanging all Certificates registered
in the name of such Stockholder for the Merger Consideration to which such
Stockholder may be entitled as determined in accordance with the provisions of
this Agreement.  Upon surrender by a Stockholder of all Certificates (or lost
certificate affidavits) registered in the name of such Stockholder to the
Company (or its designee), together with a duly executed letter of transmittal,
such Stockholder will be entitled to receive, in exchange for all of such
Certificates, the portion of the Merger Consideration to which such Stockholder
may be entitled (as determined in accordance with the provisions of this
Agreement), and such Certificates will be canceled.  It is intended that such
letter of transmittal will contain provisions requiring each executing
Stockholder thereof to, among other things, (i) acknowledge and agree to be
bound by the terms of this Agreement, including this Section 1.6, (ii) make
certain representations and warranties with respect to such executing
Stockholder and the shares of Noble Common Stock owned or held by such executing
Stockholder, (iii) waive all appraisal or dissenters rights and (iv) deliver
original Certificates (or an affidavit of loss and indemnity), together with
blank stock powers and other instruments of transfer, in each case in a form
reasonably satisfactory to the Company and as a condition precedent to the
Company’s obligation to issue shares of Company Common Stock to such
Stockholder.
 
(c)          Transfer of Ownership.  Shares of Company Common Stock issued
pursuant to the Merger shall be deemed to have been issued at the Effective
Time.  If any certificate representing shares of Company Common Stock are to be
issued in a name other than that in which the Certificate surrendered is
registered, it shall be a condition of such exchange that the person requesting
such exchange shall deliver to the Company (or its designee or exchange agent)
all documents necessary to evidence and effect such transfer and shall pay to
the Company (or its designee or exchange agent) any transfer or other taxes
required by reason of the issuance of a certificate representing shares of
Company Common Stock in a name other than that of the registered holder of the
certificate surrendered, or establish to the satisfaction of the Company (or its
designee or exchange agent) that such tax has been paid or is not applicable.
 
 
3

--------------------------------------------------------------------------------

 
(d)          Termination of Rights; Abandoned Property.  After the Effective
Time, holders of Noble Common Stock will cease to be, and will have no rights
as, Stockholders, other than (i) in the case of shares other than Dissenting
Shares (as defined herein), the rights to receive the Merger Consideration, as
provided in this Agreement, and (ii) in the case of Dissenting Shares, the
rights afforded to the holders thereof under Section 262 of the DGCL. Until
surrendered for cancellation in accordance with the provisions of this Section
1.6, each Certificate representing shares of Noble Common Stock shall, from and
after the Effective Time, represent (i) in the case of shares other than
Dissenting Shares, the right of the applicable Stockholder to receive the Merger
Consideration, and (ii) in the case of Dissenting Shares, the rights afforded to
the holders thereof under the applicable provisions of the DGCL.  Neither Noble
the Company, Merger Sub, nor any other Person will be liable to any holder or
former holder of shares of Noble Common Stock for any shares, or any dividends
or other distributions with respect thereto, properly delivered to a public
official pursuant to applicable abandoned property, escheat, or similar laws.
 
(e)          Distributions with Respect to Unsurrendered Certificates.  No
dividend or other distribution declared with respect to Company Common Stock
with a record date after the Effective Time shall be paid to holders of
unsurrendered Certificates until such holders surrender such Certificates or
comply with Section 1.8 hereof.  Upon the surrender of such Certificates in
accordance with Section 1.7 and upon compliance with all of the provisions of
Section 1.6 or Section 1.8 hereof, as applicable, and all of the provisions of
Section 1.7, there shall be paid to such holders, promptly after such surrender,
the amount of dividends or other distributions declared with respect to Company
Common Stock with a record date after the Effective Time, and the amount of any
portion of the Merger Consideration to which such holders may be entitled
pursuant to this Agreement, and, in each case, not previously paid solely
because of the failure to surrender such Certificates for exchange.
 
1.7           No Further Ownership Rights in Noble Common Stock.  All shares of
Company Common Stock issued in accordance with the terms hereof shall be deemed
to have been issued in full satisfaction of all rights pertaining to such shares
of Noble Common Stock and there shall be no further registration of transfers on
the records of the Surviving Corporation of shares of Noble Common Stock that
were outstanding immediately prior to the Effective Time.  If, after the
Effective Time, Certificates are presented to the Surviving Corporation for any
reason, they shall be canceled and exchanged as provided in this Article I.
 
1.8           Lost, Stolen or Destroyed Certificates.  In the event that any
Certificates shall have been lost, stolen or destroyed, the Company shall issue
in exchange for such lost, stolen or destroyed Certificates, upon the making of
an affidavit of that fact by the holder thereof, the certificates representing
the shares of Company Common Stock that the shares of Noble Common Stock
formerly represented by such Certificates exchanged therefore and any dividends
or distributions payable pursuant to Section 1.6(e); provided, however, that, as
a condition precedent to the issuance of such certificates representing shares
of Company Common Stock, the owner of such lost, stolen or destroyed
Certificates shall indemnify the Company against any claim that may be made
against the Company or the Surviving Corporation with respect to the
Certificates alleged to have been lost, stolen or destroyed.
 
1.9           Taking of Necessary Action; Further Action.  If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of Noble, the officers and directors of Noble will take all such
lawful and necessary action.
 
 
4

--------------------------------------------------------------------------------

 
1.10          Stockholder Matters.  By his, her or its execution or approval of
this Agreement, each Stockholder hereby approves and adopts this Agreement and
authorizes Merger Sub and the Company, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the irrevocable
written consent of each Stockholder under the DGCL.
 
1.11          Shares Subject to Appraisal Rights.
 
(a)          Notwithstanding any provisions of this Agreement to the contrary,
Dissenting Shares (as hereinafter defined) shall not be converted into a right
to receive Company Common Stock and the holders thereof shall be entitled only
to such rights as are granted by the DGCL. Each holder of Dissenting Shares who
becomes entitled to payment for such shares pursuant to the DGCL shall receive
payment therefor from the Surviving Corporation in accordance with the DGCL;
provided, however, that (i) if any Stockholder who asserts appraisal rights in
connection with the Merger (a “Dissenter”) shall have failed to establish his,
her or its entitlement to such rights as provided in the DGCL, or (ii) if any
such Dissenter shall have effectively withdrawn his, her or its demand for
payment for such shares or waived or lost his, her or its right to payment for
his, her or its shares under the appraisal rights process under the DGCL, the
shares of Noble Common Stock held by such Dissenter shall be treated as if they
had been converted, as of the Effective Time, into a right to receive Company
Common Stock and as provided in Section 1.5.  Noble shall give the Company
prompt notice of any demands for payment received by Noble from a person
asserting appraisal rights, and the Company shall have the right to participate
in all negotiations and proceedings with respect to such demands. Noble shall
not, except with the prior written consent of the Company, make any payment with
respect to, or settle or offer to settle, any such demands.
 
(b)          As used herein, “Dissenting Shares” means any shares of Noble
Common Stock held by Stockholders who are entitled to appraisal rights under the
DGCL, and who have properly exercised, perfected and not subsequently withdrawn
or lost or waived their rights to demand payment with respect to their shares in
accordance with the DGCL.
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to Noble, as of the date hereof, that
the statements contained in this Article II are true and correct, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
the Company to Noble (the “Company Disclosure Schedule”), which is attached to
this Agreement and is designated therein as being the Company Disclosure
Schedule.  The Company Disclosure Schedule shall be arranged in sections
corresponding to each Section of this Agreement.  Each exception to a
representation and warranty set forth in the Company Disclosure Schedule shall
be deemed to qualify the specific representation and warranty which is
referenced in the applicable section of the Company Disclosure Schedule and any
other applicable representations, warranties and covenants contained in this
Agreement to which such exception or qualification is reasonably apparent on its
face to be applicable.
 
2.1           Organization and Qualification.
 
(a)          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the Republic of the Marshall Islands and
has the requisite corporate power and authority to own, lease and operate its
assets and properties and to carry on its business as it is currently planned by
the Company to be conducted.  Merger Sub is a corporation duly incorporated,
validity existing and in good standing under the laws of the State of
Delaware.  The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates, approvals
and orders (“Approvals”) necessary to carry on its business as it is currently
planned by the Company to be conducted, except where the failure to have such
Approvals could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Company.  Complete and correct copies of
the articles of incorporation and bylaws (or other comparable governing
instruments with different names) (collectively referred to herein as “Charter
Documents”) of the Company, as amended and currently in effect, have been
heretofore been made available to Noble.  The Company is not in violation of any
of the provisions of its Charter Documents.
 
 
5

--------------------------------------------------------------------------------

 
(b)          The Company is duly qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that could
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company.
 
(c)          The minute books of the Company contain true, complete and accurate
records of all meetings and consents in lieu of meetings of its board of
directors (and any committees thereof), similar governing bodies and
shareholders (“Corporate Records”) since inception.  Copies of such Corporate
Records of the Company have been heretofore made available to Noble.
 
(d)          The stock transfer, warrant and option transfer and ownership
records of the Company contain true, complete and accurate records of the
securities ownership as of the date of such records and the transfers involving
the capital stock and other securities of the Company since inception.  Copies
of such records of the Company have been heretofore made available to Noble.
 
2.2           Subsidiaries.  Except for Merger Sub, the Company has no
subsidiaries.  Except for Merger Sub, the Company does not own, directly or
indirectly, any ownership, equity, profits or voting interest in any Person (as
defined in Section 8.2(b)) or have any agreement or commitment to purchase any
such interest, and has not agreed and is not obligated to make nor is bound by
any written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.
 
2.3           Capitalization.
 
(a)          The authorized capital stock of the Company consists of 50,000,000
shares of Common Stock, $0.0001 par value per share, of which, as of the date
hereof, there is one share issued and outstanding, and 1,000,000 shares of
Preferred Stock, $0.0001 par value per share, of which, as of the date hereof,
there is one share of Series A convertible Preferred Stock and one share of
Series B Convertible Preferred Stock issued and outstanding.  No shares of
capital stock are held in the Company’s treasury.  All outstanding shares of
Company capital stock are duly authorized, validly issued, fully paid and
non-assessable, are not subject to preemptive rights created by statute, the
Charter Documents of Company or any agreement or document to which the Company
is a party or by which it is bound, and were issued in compliance with all
applicable federal and state securities laws. Section 2.3(a) of the Company
Disclosure Schedule lists each holder of Company capital stock and the number
shares of Company capital stock owned by each such holder.
 
 
6

--------------------------------------------------------------------------------

 
(b)          As of the date of this Agreement, the Company had reserved an
aggregate of 700,000 shares of Company Common Stock for issuance to employees,
consultants and non-employee directors pursuant to the GoldSail 2009 Equity
Incentive Plan, under which no options were outstanding.  All shares of Company
Common Stock subject to issuance as aforesaid, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable,
would be duly authorized, validly issued, fully paid and
non-assessable.  Section 2.3(c) of the Company Disclosure Schedule lists each
outstanding option (the “Company Stock Options”) and warrant (the “Company
Warrants”) to acquire shares of Company Common Stock, the name of the holder of
each such option or warrant, the number of shares subject to each such option or
warrant, the exercise price of each such option or warrant, the number of shares
as to which each such option or warrant will have vested at such date, the
vesting schedule and termination date of each such option or warrant and whether
the exercisability of each such option or warrant will be accelerated in any way
by the transactions contemplated by this Agreement or for any other reason,
indicating the extent of acceleration, if any.
 
(c)          Except as contemplated by this Agreement and except as disclosed in
Section 2.3(c) of the Company Disclosure Schedule, there are no subscriptions,
options, warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Company is a party or by which it is
bound obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of the Company or
obligating the Company to grant, extend, accelerate the vesting of or enter into
any such subscription, option, warrant, equity security, call, right, commitment
or agreement.
 
(d)          Except as contemplated by this Agreement or in connection with the
financing contemplated by Section 6.1(b) hereof, there are no registration
rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or
other agreement or understanding to which the Company is a party or by which the
Company is bound with respect to any equity security of any class of the
Company.
 
(e)          The shares of Company Common Stock to be issued by the Company in
connection with the Merger, upon issuance and in accordance with the terms of
this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable.
 
2.4          Authority Relative to this Agreement.  Each of the Company and
Merger Sub has all necessary corporate power and authority to (i) execute,
deliver and perform this Agreement, and each ancillary document which it has
executed or delivered or is to execute or deliver pursuant to this Agreement,
and (ii) carry out its obligations hereunder and thereunder and, to consummate
the transactions contemplated hereby (including the Merger).  The execution and
delivery of this Agreement and the consummation by the Company and Merger Sub of
the transactions contemplated hereby (including the Merger) have been duly and
validly authorized by all necessary corporate action on the part of the Company
and Merger Sub, as applicable (including the approval by its board of
directors), and no other corporate proceedings on the part of the Company or
Merger Sub are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby pursuant to the Business Corporation Act of the
Associations Law of the Republic of the Marshall Islands (the “BCA”) and the
DGCL, as applicable, and the terms and conditions of this Agreement.  This
Agreement has been duly and validly executed and delivered by each of the
Company and Merger Sub and, assuming the due authorization, execution and
delivery thereof by the other parties hereto, constitutes the legal and binding
obligation of each of the Company and Merger Sub, enforceable against each of
the Company and Merger Sub in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
 
7

--------------------------------------------------------------------------------

 
2.5           No Conflict; Required Filings and Consents.
 
(a)           The execution and delivery of this Agreement by the Company does
not, and the performance of this Agreement by the Company shall not, (i)
conflict with or violate the Company’s  Charter Documents or (ii) conflict with
or violate any Legal Requirements (as defined in Section 8.2(b)), except, with
respect to clause (ii), any such conflicts, violations, breaches, defaults,
accelerations, or other occurrences that would not, individually and in the
aggregate, have a material adverse effect on the Company.
 
(b)           The execution and delivery of this Agreement by the Company does
not, and the performance of its obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any court, administrative agency, commission, governmental or regulatory
authority, domestic or foreign governmental entity (a “Governmental Entity”),
except (i) for applicable requirements, if any, of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or state
securities laws (“Blue Sky Laws”), and the rules and regulations thereunder, and
appropriate documents received from or filed with the relevant authorities of
other jurisdictions in which the Company is licensed or qualified to do business
and (ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
Company or prevent the consummation of the Merger or otherwise prevent the
parties hereto from performing their obligations under this Agreement.
 
2.6           Compliance.  The Company has complied with, and is not in
violation of, any Legal Requirements, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a material adverse effect on the Company.  The Company
is not in default or violation of any term, condition or provision of its
Charter Documents.  No written notice of non-compliance with any Legal
Requirements has been received by the Company (and the Company has no knowledge
of any such notice delivered to any other Person).  
 
2.7           Interim Operations Since Inception.  Each of the Company are
Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated hereby and has engaged in no other business activities.  Except
with respect to the proceeds of the financing to be raised as contemplated by
Section 6.1(b) hereof, the Company has no material assets or properties of any
kind, does not now conduct and has never conducted any business, and has and
will have at the Closing no material obligations or liabilities of any nature
whatsoever except such material obligations and liabilities as are imposed under
this Agreement or as disclosed in the Company Disclosure Schedules.
 
2.8           Litigation.  There are no claims, suits, actions or proceedings
pending or, to the knowledge of the Company, threatened against the Company
before any court, governmental department, commission, agency, instrumentality
or authority, or any arbitrator that seeks to restrain or enjoin the
consummation of the transactions contemplated by this Agreement or which could
reasonably be expected, either individually or in the aggregate with all such
claims, actions or proceedings, to have a material adverse effect on the Company
or have a material adverse effect on the ability of the parties hereto to
consummate the Merger.
 
2.9           Taxes. The Company has no liability for any material unpaid
federal, state, local and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties (with interest,
penalties and additions imposed with respect to any such amounts and any
obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts, “Tax” or “Taxes”) which have not been accrued for or
reserved on the Company’s balance sheets included in the Unaudited Financial
Statements (as defined herein), whether asserted or unasserted, contingent or
otherwise, which is material to the Company.
 
 
8

--------------------------------------------------------------------------------

 
2.10          Agreements, Contracts and Commitments.
 
(a)          Except as set forth in Section 2.10(a) of the Company Disclosure
Schedule, there are no contracts, agreements, leases, mortgages, indentures,
notes, bonds, liens, license, permit, franchise, purchase orders, sales orders
or other understandings, commitments or obligations (including without
limitation outstanding offers or proposals) of any kind, whether written or
oral, to which the Company is a party or by or to which any of the properties or
assets of Company may be bound, subject or affected, which either (i) creates or
imposes a liability greater than $25,000, or (ii) may not be cancelled by the
Company on less than 30 days’ or less prior notice (“Company Contracts”).
 
(b)          Each Company Contract was entered into in the ordinary course, is
in full force and effect and is valid and binding upon and enforceable against
each of the parties thereto.
 
(c)          Neither the Company nor, to the Company’s knowledge, any other
party thereto is in breach of or in default under, and no event has occurred
which, with notice or lapse of time or both, would become a breach of or default
under, any Company Contract, and no party to any Company Contract has given any
written notice of any claim of any such breach, default or event, which,
individually or in the aggregate, are reasonably likely to have a material
adverse effect on the Company.  Each agreement, contract or commitment to which
Noble is a party or by which it is bound that has not expired by its terms is in
full force and effect, except where such failure to be in full force and effect
is not reasonably likely to have a material adverse effect on the Company.
 
2.11          Broker Fees.  Except for any fees, commissions or similar charges
incurred in connection with the financing as contemplated by Section 6.1(b), the
Company has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transaction contemplated
hereby.
 
2.12          No Undisclosed Liabilities.  To the knowledge of the Company, the
Company has no liabilities (absolute, accrued, contingent or otherwise) of a
nature required to be disclosed in the Company’s Unaudited Financial Statements
which are, individually or in the aggregate, material to the business, results
of operations or financial condition of the Company, except (i) liabilities
provided for in or otherwise disclosed in the Company’s Unaudited Financial
Statements or the Company Disclosure Schedules and (ii) liabilities incurred in
the ordinary course of business, none of which would have a material adverse
effect on the Company.
 
2.13          Representations and Warranties Complete.  The representations and
warranties of the Company included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.
 
2.14          Survival of Representations and Warranties.  The representations
and warranties of the Company set forth in this Agreement shall not survive the
Closing.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF NOBLE
 
Except as disclosed in its SEC Reports (as defined below), Noble represents and
warrants to the Company and Merger Sub as follows:
 
3.1           Organization and Qualification.
 
(a)          Noble is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by Noble to be conducted.  Noble is in possession of all Approvals necessary to
own, lease and operate the properties it purports to own, operate or lease and
to carry on its business as it is now being or currently planned by Noble to be
conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Noble.  Complete and correct copies of the Charter Documents
of Noble, as amended and currently in effect, have been heretofore delivered to
the Company.  Noble is not in violation of any of the provisions of its Charter
Documents.
 
(b)          Noble is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
Noble.
 
3.2           Subsidiaries.  Noble has no Subsidiaries and does not own,
directly or indirectly, any ownership, equity, profits or voting interest in any
Person or has any agreement or commitment to purchase any such interest, and
Noble has not agreed and is not obligated to make nor is bound by any written,
oral or other agreement, contract, subcontract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, commitment or undertaking of any nature, as of
the date hereof or as may hereafter be in effect under which it may become
obligated to make, any future investment in or capital contribution to any other
Person.
 
3.3           Capitalization.
 
(a)          As of the date of this Agreement, (i) the authorized capital stock
of Noble consists of 20,000,000 shares of Noble Common Stock, par value $0.0001
per share, of which 4,188,000 shares are issued and outstanding, and 1,000,000
shares of preferred stock, par value $0.0001 per share, none of which is issued
and outstanding.  All outstanding shares of Noble Common Stock are validly
issued, fully paid and non-assessable and have been issued and granted in
compliance with (x) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (y) all requirements set
forth in any applicable Noble Contract.
 
(b)          Except as contemplated by this Agreement or disclosed in the SEC
Reports, there are no registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreements or understandings to which
Noble is a party or by which the Noble is bound with respect to any equity
security of any class of Noble’s capital stock.
 
 
10

--------------------------------------------------------------------------------

 
3.4           Authority Relative to this Agreement.  Noble has full corporate
power and, assuming Stockholder approval, authority to:  (i) execute, deliver
and perform this Agreement, and each ancillary document which Noble has executed
or delivered or is to execute or deliver pursuant to this Agreement, and (ii)
carry out Noble’s obligations hereunder and thereunder and, to consummate the
transactions contemplated hereby (including the Merger).  The execution and
delivery of this Agreement and the consummation by Noble of the transactions
contemplated hereby (including the Merger) have been duly and validly authorized
by all necessary corporate action on the part of Noble (including the approval
by its board of directors), and, except for approval by its Stockholders, no
other corporate proceedings on the part of Noble are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by Noble and, assuming the
approval by its Stockholders and the due authorization, execution and delivery
thereof by the other parties hereto, constitutes the legal and binding
obligation of Noble, enforceable against Noble in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
3.5           No Conflict; Required Filings and Consents.
 
(a)          The execution and delivery of this Agreement by Noble do not, and
the performance of this Agreement by Noble shall not:  (i) conflict with or
violate Noble’s Charter Documents, (ii) conflict with or violate any Legal
Requirements, or (iii) result in any breach of or constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or materially impair Noble’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the properties or assets of Noble pursuant to, any Noble
Contract (as defined herein), except, with respect to clauses (ii) or (iii), for
any such conflicts, violations, breaches, defaults or other occurrences that
would not, individually and in the aggregate, have a material adverse effect on
Noble.
 
(b)          The execution and delivery of this Agreement by Noble do not, and
the performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (i) for applicable requirements, if any, of the
Securities Act, the Exchange Act, Blue Sky Laws, FINRA, the Over-the-Counter
Bulletin Board and the rules and regulations thereunder, and appropriate
documents with the relevant authorities of other jurisdictions in which Noble is
qualified to do business, (ii) the qualification of Noble as a foreign
corporation in those jurisdictions in which the business of Noble makes such
qualification necessary, and (iii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on Noble, or prevent consummation of the Merger or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.
 
3.6           Compliance.  Noble has complied with, is not in violation of, any
Legal Requirements with respect to the conduct of its business or the ownership
or operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a material adverse effect on Noble.  The business and activities of Noble
have not been and are not being conducted in violation of any Legal
Requirements.  Noble is not in default or violation of any term, condition or
provision of its Charter Documents.  No written notice of non-compliance with
any Legal Requirements has been received by Noble.
 
 
11

--------------------------------------------------------------------------------

 
3.7           SEC Filings; Financial Statements.
 
(a)          Noble has made available to the Company a correct and complete copy
of each report filed by Noble (the “SEC Reports”) with the Securities and
Exchange Commission (the “SEC”), on or since April 28, 2008, which are all the
forms, reports and documents required to be filed by Noble with the SEC since
such date.  As of their respective dates, the SEC Reports:  (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports, and (ii) did
not, at the time they were filed (and if amended or superseded by a filing prior
to the date of this Agreement then on the date of such filing and as so amended
or superseded), contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Except to the extent set forth in the preceding sentence, Noble
makes no representation or warranty whatsoever concerning the SEC Reports as of
any time other than the time they were filed.
 
(b)          Each set of financial statements (including, in each case, any
related notes thereto) contained in SEC Reports complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto), and each
fairly presents in all material respects the financial position of Noble at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were, are subject to normal adjustments which were not expected to have a
material adverse effect on Noble.  
 
3.8           Absence of Certain Changes or Events.  Except as set forth in the
SEC Reports filed prior to the date of this Agreement, and except as
contemplated by this Agreement, since April 28, 2008, there has not been:  (i)
any material adverse effect on Noble, (ii) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of Noble’s capital stock, or any purchase,
redemption or other acquisition by Noble of any of Noble’s capital stock or any
other securities of Noble or any options, warrants, calls or rights to acquire
any such shares or other securities, (iii) any split, combination or
reclassification of any of Noble’s capital stock, (iv) any granting by Noble of
any increase in compensation or fringe benefits, except for normal increases of
cash compensation in the ordinary course of business consistent with past
practice, or any payment by Noble of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
Noble of any increase in severance or termination pay or any entry by Noble into
any currently effective employment, severance, termination or indemnification
agreement or any agreement the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving
Noble of the nature contemplated hereby, (v) entry by Noble into any licensing
or other agreement with regard to the acquisition or disposition of any
intellectual property other than licenses in the ordinary course of business
consistent with past practice or any amendment or consent with respect to any
licensing agreement filed or required to be filed by Noble with respect to any
Governmental Entity, (vi) any material change by Noble in its accounting
methods, principles or practices, except as required by concurrent changes in
GAAP, (vii) any change in the auditors of Noble, (viii) any issuance of capital
stock of Noble, or (ix) any revaluation by Noble of any of its assets or any
sale of assets of Noble other than in the ordinary course of business.
 
3.9           Litigation.  There are no claims, suits, actions or proceedings
pending or, to Noble’s knowledge, threatened against Noble, before any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator that seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement or which could reasonably be
expected, either individually or in the aggregate with all such claims, actions
or proceedings, to have a material adverse effect on Noble or have a material
adverse effect on the ability of the parties hereto to consummate the Merger.
 
 
12

--------------------------------------------------------------------------------

 
3.10          Taxes.
 
(a)          Noble has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by Noble with any Tax authority prior to the
date hereof, except such Returns which are not material to Noble.  All such
Returns are true, correct and complete in all material respects.  Noble has paid
all Taxes shown to be due on such Returns.
 
(b)          All Taxes that Noble is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(c)          Noble has not been delinquent in the payment of any material Tax
nor is there any material Tax deficiency outstanding, proposed or assessed
against Noble, nor has Noble executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.
 
(d)          No audit or other examination of any Return of Noble by any Tax
authority is presently in progress, nor has Noble been notified of any request
for such an audit or other examination.
 
(e)          No adjustment relating to any Returns filed by Noble has been
proposed in writing, formally or informally, by any Tax authority to Noble or
any representative thereof.
 
(f)          Noble has no liability for any material unpaid Taxes which have not
been accrued for or reserved on Noble’s balance sheets included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to Noble, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Noble in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Noble.
 
3.11          Agreements, Contracts and Commitments.
 
(a)          Except as set forth in the SEC Reports filed prior to the date of
this Agreement, there are no contracts, agreements, leases, mortgages,
indentures, notes, bonds, liens, license, permit, franchise, purchase orders,
sales orders or other understandings, commitments or obligations (including
without limitation outstanding offers or proposals) of any kind, whether written
or oral, to which Noble is a party or by or to which any of the properties or
assets of Noble may be bound, subject or affected, which either (i) creates or
imposes a liability greater than $25,000, or (ii) may not be cancelled by Noble
on less than 30 days’ or less prior notice (“Noble Contracts”).  All Noble
Contracts are set forth in the SEC Reports.
 
(b)          Each Noble Contract was entered into at arms’ length and in the
ordinary course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto.  True, correct and complete
copies of all Noble Contracts (or written summaries in the case of oral Noble
Contracts) and of all outstanding offers or proposals of Noble have been
heretofore delivered to the Company.
 
 
13

--------------------------------------------------------------------------------

 
(c)          Neither Noble nor, to Noble’s knowledge, any other party thereto is
in breach of or in default under, and no event has occurred which, with notice
or lapse of time or both, would become a breach of or default under, any Noble
Contract, and no party to any Noble Contract has given any written notice of any
claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a material adverse effect on
Noble.  Each agreement, contract or commitment to which Noble is a party or by
which it is bound that has not expired by its terms is in full force and effect,
except where such failure to be in full force and effect is not reasonably
likely to have a material adverse effect on Noble.
 
3.12          Bulletin Board Trading Status.  Noble shall be in compliance with
all material requirements for, and its common stock shall be quoted on, the
Electronic Over-the-Counter Bulletin Board system on the date immediately prior
to the Closing Date.
 
3.13          Stockholder Claims.  There are no pending claims against Noble by
any current or former Stockholder of Noble, and to Noble’s knowledge, no facts
or circumstances reasonably likely to result in any such claims.
 
3.14          Broker Fees.  Noble has not incurred, nor will it incur, directly
or indirectly, any liability for brokerage or finders’ fees or agent’s
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.
 
3.15          No Undisclosed Liabilities.  Noble has no liabilities (absolute,
accrued, contingent or otherwise) of a nature required to be disclosed on a
balance sheet or in the related notes to the financial statements included in
the SEC Reports which are, individually or in the aggregate, material to the
business, results of operations or financial condition of Noble, except (i)
liabilities provided for in or otherwise disclosed in the SEC Reports filed
prior to the date hereof, and (ii) liabilities incurred in the ordinary course
of business, none of which would have a material adverse effect on Noble.
 
3.16          Representations and Warranties Complete.  The representations and
warranties of Noble included in this Agreement and any list, statement, document
or information set forth in, or attached to, any Schedule provided pursuant to
this Agreement or delivered hereunder, are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.
 
3.17          Survival of Representations and Warranties.  The representations
and warranties of Noble set forth in this Agreement shall not survive the
Closing.
 
ARTICLE IV
 
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
4.1           Conduct of Business by the Company, Merger Sub and Noble.  During
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement pursuant to its terms or the Closing, each of
the Company, Merger Sub and Noble shall, except to the extent that the other
party shall otherwise consent in writing, carry on its business in the usual,
regular and ordinary course consistent with past practices, in substantially the
same manner as heretofore conducted and in compliance with all applicable laws
and regulations (except where noncompliance would not have a material adverse
effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations when due, and use
its commercially reasonable efforts consistent with past practices and policies
to preserve substantially intact its present business organization.
 
 
14

--------------------------------------------------------------------------------

 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
5.1           Preparation of Proxy Statement/Registration Statement on Form F-4;
Other Filings.
 
(a)          As promptly as practicable after the execution of this Agreement,
the parties shall prepare and file (i) a Proxy Statement/Registration Statement
on Form F-4 seeking the Stockholders’ approval of the Merger and registering
with the SEC the shares of Company Common Stock to be issued to the Stockholders
as contemplated pursuant to this Agreement (the “Proxy/Registration Statement”)
and (ii) any other filings required under the Exchange Act, the Securities Act
or any other Federal, foreign or Blue Sky laws relating to the Merger and the
transactions contemplated by this Agreement, including, without limitation, a
Current Report on Form 8-K (collectively, the “Other Filings”).
 
(b)          The Company and Noble shall further cooperate with each other and
use their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate the Merger
and the other transactions contemplated hereby as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as soon as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party (including the
respective independent accountants of the Company and Noble) and/or any
Governmental Entity in order to consummate the Merger or any of the other
transactions contemplated hereby.  Subject to applicable laws relating to the
exchange of information and the preservation of any applicable attorney-client
privilege, work-product doctrine, self-audit privilege or other similar
privilege, each of the Company and Noble shall have the right to review and
comment on in advance, and to the extent practicable each will consult the other
on, all the information relating to such party that appears in any filing made
with, or written materials submitted to, any third party and/or any Governmental
Entity in connection with the Merger and the other transactions contemplated
hereby.  In exercising the foregoing right, each of the Company and Noble shall
act reasonably and as promptly as practicable.
 
5.2           Required Information.  In connection with the preparation of the
Proxy/Registration Statement, the Other Filings, and for such other reasonable
purposes, each of the Company and Noble shall, upon request by the other,
furnish the other with all information concerning themselves, their respective
directors, officers and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the Merger, the Proxy/Registration
Statement, the Other Filings or any other statement, filing, notice or
application made by or on behalf of the Company and Noble to any third party
and/or any Governmental Entity in connection with the Merger and the other
transactions contemplated hereby.  Each party warrants and represents to the
other party that all such information shall be true and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
5.3           Confidentiality; Access to Information.
 
(a)          Confidentiality.  Any confidentiality agreement previously executed
by the parties shall be superseded in its entirety by the provisions of this
Agreement.  Each party agrees to maintain in confidence any non-public
information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement.  Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
the receipt of such information from the other party; (ii) information which is
or becomes generally known; (iii) information acquired by a party or their
respective agents from a third party who was not bound to an obligation of
confidentiality; and (iv) disclosure required by applicable law.  In the event
this Agreement is terminated as provided in Article VII hereof, each party (i)
will return or cause to be returned to the other all documents and other
material obtained from the other in connection with the Merger contemplated
hereby, and (ii) will use its reasonable best efforts to delete from its
computer systems all documents and other material obtained from the other in
connection with the Merger contemplated hereby.
 
 
15

--------------------------------------------------------------------------------

 
(b)          Access to Information.
 
(1)  The Company will afford Noble and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of the Company during the period prior to the Closing to obtain all information
concerning the business, properties, results of operations and personnel of the
Company, as Noble may reasonably request.  No information or knowledge obtained
by Noble in any investigation pursuant to this Section 5.3(b)(i) will affect or
be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Merger.
 
(ii)           Noble will afford the Company and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Noble during the period prior to the Closing to obtain all
information concerning the business, properties, results of operations and
personnel of Noble, as the Company may reasonably request.  No information or
knowledge obtained by the Company in any investigation pursuant to this Section
5.3(b)(ii) will affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Merger.
 
(iii)           Notwithstanding anything to the contrary contained herein, each
party (“Subject Party”) hereby agrees that by proceeding with the Closing, it
shall be conclusively deemed to have waived for all purposes hereunder any
inaccuracy of representation or breach of warranty by another party which is
actually known by the Subject Party prior to the Closing.
 
5.4           Public Disclosure.  From the date of this Agreement until the
earlier of the Closing or termination of this Agreement, the parties shall
cooperate in good faith to jointly prepare all press releases and public
announcements pertaining to this Agreement and the transactions governed by it,
and no party shall issue or otherwise make any public announcement or
communication pertaining to this Agreement or the transaction without the prior
consent of Noble (in the case of the Company) or the Company (in the case of
Noble and the Stockholders), except as required by any legal requirement or by
the rules and regulations of, or pursuant to any agreement of a stock exchange
or trading system.  Neither party will unreasonably withhold approval from the
other with respect to any press release or public announcement.  Notwithstanding
the foregoing, the parties hereto agree that, promptly as practicable after the
execution of this Agreement, Noble will file with the SEC a Current Report on
Form 8-K pursuant to the Exchange Act to report the execution of this Agreement,
with respect to which Noble shall consult with the Company.
 
 
16

--------------------------------------------------------------------------------

 
5.5           Reasonable Efforts.  Upon the terms and subject to the conditions
set forth in this Agreement, each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following:  (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article VI to be satisfied, (ii) the
obtaining of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, (iv) the defending of any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed and (v)
the execution or delivery of any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  In connection with and without limiting the foregoing,
Noble and its board of directors and the Company and its board of directors
shall, if any state takeover statute or similar statute or regulation is or
becomes applicable to the Merger, this Agreement or any of the transactions
contemplated by this Agreement, use its commercially reasonable efforts to
enable the Merger and the other transactions contemplated by this Agreement to
be consummated as promptly as practicable on the terms contemplated by this
Agreement.  Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require Noble or the Company to agree to any
divestiture by itself or any of its affiliates of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their business or to own or exercise
control of such assets, properties and stock.
 
5.6           No Securities Transactions.  Neither the Company nor any
Stockholder or any of their respective Affiliates, directly or indirectly, shall
engage in any transactions involving the securities of Noble prior to the time
of the making of a public announcement of the transactions contemplated by this
Agreement.  The Company shall use its best efforts to require each of its
officers, directors, employees, agents and representatives to comply with the
foregoing requirement.
 
5.7           Disclosure of Certain Matters.  Each of Noble and the Company will
provide the other with prompt written notice of any event, development or
condition that (i) would cause any of such party’s representations and
warranties to become untrue or misleading or which may affect its ability to
consummate the transactions contemplated by this Agreement, (ii) had it existed
or been known on the date hereof would have been required to be disclosed under
this Agreement, (iii) gives such party any reason to believe that any of the
conditions set forth in Article VI will not be satisfied, or (iv) is of a nature
that is or may be materially adverse to the operations, prospects or condition
(financial or otherwise) of Noble or the Company.  The Company shall have the
obligation to supplement or amend the Company Disclosure Schedules being
delivered concurrently with the execution of this Agreement and annexed hereto
with respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Company Disclosure Schedules.  The obligations of the Company
to amend or supplement the Company Disclosure Schedules being delivered herewith
shall terminate on the Closing Date.  Notwithstanding any such amendment or
supplementation, for purposes of Sections 6.2(a), 6.3(a), 7.1(d) and 7.1(e), the
representations and warranties of the Company shall be made with reference to
the Company Disclosure Schedules as they exist at the time of execution of this
Agreement, subject to such anticipated changes as are set forth in Section 4.1
of the Company Disclosure Schedule or otherwise expressly contemplated by this
Agreement or which are set forth in other sections of the Company Disclosure
Schedule as they exist on the date of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
5.8           No Solicitation.
 
(a)          Neither the Company nor Noble will, and will cause its Affiliates,
employees, agents and representatives not to, directly or indirectly, solicit or
enter into discussions or transactions with, or encourage, or provide any
information to, any corporation, partnership or other entity or group (other
than to the parties to this Agreement and their designees) concerning any
merger, sale of ownership interests and/or assets of Noble or the Company or
Merger Sub, recapitalization or similar transaction.
 
(b)          The Company and Noble, as applicable, shall promptly advise such
other party of the nature of any written offer, proposal or indication of
interest that is submitted to such party and the identity of the Person making
such written offer, proposal or indication of interest.
 
5.9           Releases. If the Merger is consummated, then, effective as of the
Effective Time, each of the Stockholders, for himself, herself or itself and
his, her or its heirs, legatees, successors, and assigns, hereby fully and
irrevocably releases, remises, and discharges the Surviving Corporation and its
officers, directors, employees, agents, representatives, successors, and assigns
and the officers, directors, employees, agents and representatives of the
Company from any and all damages, losses, claims, demands, actions, causes of
action, suits, litigations, arbitrations, liabilities, costs, and expenses,
including court costs and the reasonable fees and expenses of legal counsel
(“Damages”), regardless of whether known, unknown, or unknowable, and regardless
of whether absolute, contingent, or otherwise, and regardless of whether at law,
in equity, or otherwise, without limitation, whether now existing or arising in
the future, in each case to the extent based on actions, omissions, and/or
events occurring at or before the Effective Time; provided, however, in no way
shall this release prevent any officer or director of the Company from seeking
indemnification and/or contribution from the Company in accordance with the
Company’s Charter Documents and the BCA for any Damages sought by third parties
in connection with the performance of any such officers’ or directors’ duties
owed to the Company on or before the Effective Time, whether such Damages are
now existing or arise in the future after the Effective Time.  Furthermore, each
of such releasing persons hereby irrevocably agrees not to sue, or to commence,
maintain, or aid in the prosecution of any litigation, arbitration, or other
action or proceeding against or adverse to any of such released persons, or
otherwise to seek any recourse against any of such released persons, in respect
of any matter hereby released or purported or attempted to be released.
 
ARTICLE VI
 
CONDITIONS TO THE MERGER
 
6.1           Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
 
(a)          Required Approvals.  This Agreement and the transactions
contemplated herein have been duly approved and adopted, by the requisite vote,
if any, of the Stockholders of Noble under the laws of the State of Delaware.
 
(b)          Private Placement.  The Company shall have raised an aggregate of
at least $50,000,000 in gross proceeds in a private placement of Company Common
Stock, at a price of at least $8.00 per share, pursuant to the exemption from
registration contained in Section 4(2) of the Securities Act.
 
 
18

--------------------------------------------------------------------------------

 
6.2           Conditions to Obligations of the Company and Merger Sub.  The
obligations of the Company and Merger Sub to consummate and effect the Merger
shall be subject to the satisfaction, at or prior to the Closing Date, of each
of the following conditions, any of which may be waived, in writing, exclusively
by the Company:
 
(a)          Representations and Warranties.  Each representation and warranty
of Noble contained in this Agreement that is qualified as to materiality shall
have been true and correct (i) as of the date of this Agreement and (ii) subject
to the provisions of the last sentence of Section 5.7, on and as of the Closing
Date with the same force and effect as if made on the Closing Date.  Each
representation and warranty of Noble contained in this Agreement that is not
qualified as to materiality shall have been true and correct (iii) in all
material respects as of the date of this Agreement and (iv) in all material
respects on and as of the Closing Date with the same force and effect as if made
on the Closing Date (except for those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time, which need only be true and correct in all material respects as
of such date or with respect to such period).  The Company shall have received a
certificate with respect to the foregoing signed on behalf of Noble by an
authorized officer of Noble (“Noble Closing Certificate”).
 
(b)          Agreements and Covenants.  Noble shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date, except to the extent that any failure to perform or comply (other than a
willful failure to perform or comply or failure to perform or comply with an
agreement or covenant reasonably within the control of Noble) does not, or will
not, constitute a material adverse effect with respect to Noble, and the Noble
Closing Certificate shall include a provision to such effect.
 
(c)          No Litigation.  No order shall have been entered to (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation of the Merger (iii) affect materially and adversely the
right of the Company to own, operate or control any of the assets and operations
of the Surviving Corporation following the Merger and no order, judgment,
decree, stipulation or injunction to any such effect shall be in effect.
 
(d)          Consents.  Noble shall have obtained all consents, waivers and
approvals required to be obtained by Noble in connection with the consummation
of the transactions contemplated hereby, other than consents, waivers and
approvals the absence of which, either alone or in the aggregate, could not
reasonably be expected to have a material adverse effect on Noble and the Noble
Closing Certificate shall include a provision to such effect.
 
(e)          Due Diligence.  The Company shall have completed a due diligence
investigation of Noble’s Stockholders, officers, directors, business, assets and
liabilities, the scope and results of which shall be satisfactory to the Company
at its sole discretion.
 
(f)          No Dissenting Shares.  No Stockholder shall be a Dissenter and no
shares of Noble Common Stock shall be deemed Dissenting Shares.
 
(g)          Proxy/Registration Statement.  The Proxy/Registration Statement
shall have been declared effective by the SEC.
 
 
19

--------------------------------------------------------------------------------

 
(h)          Material Adverse Effect.  No material adverse effect with respect
to Noble shall have occurred since the date of this Agreement.
 
(i)          Other Deliveries.  At or prior to Closing, Noble shall have
delivered to the Company (i) copies of resolutions and actions taken by Noble’s
board of directors and Stockholders in connection with the approval of this
Agreement and the transactions contemplated hereunder, and (ii) such other
documents or certificates as shall reasonably be required by the Company in
order to consummate the transactions contemplated hereunder.
 
6.3           Conditions to the Obligations of Noble.  The obligations of Noble
to consummate and effect the Merger shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any of which may
be waived, in writing, exclusively by Noble:
 
(a)          Representations and Warranties.  Each representation and warranty
of the Company contained in this Agreement that is qualified as to materiality
shall have been true and correct (i) as of the date of this Agreement and (ii)
subject to the provisions of the last sentence of Section 5.7, on and as of the
Closing Date with the same force and effect as if made on the Closing
Date.  Each representation and warranty of the Company contained in this
Agreement that is not qualified as to materiality shall have been true and
correct (i) in all material respects as of the date of this Agreement and (ii)
in all material respects on and as of the Closing Date with the same force and
effect as if made on the Closing Date (except for those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and correct in all
material respects as of such date or with respect to such period).  Noble shall
have received a certificate with respect to the foregoing signed on behalf of
the Company by an authorized officer of Company (“Company Closing Certificate”).
 
(b)          Agreements and Covenants.  The Company and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by their at or prior
to the Closing Date except to the extent that any failure to perform or comply
(other than a willful failure to perform or comply or failure to perform or
comply with an agreement or covenant reasonably within the control of Company or
Merger Sub) does not, or will not, constitute a material adverse effect on the
Company, and the Company Closing Certificate shall include a provision to such
effect.
 
(c)          No Litigation.  No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to (i)
prevent consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) or (iii) affect materially and
adversely or otherwise encumber the title of the shares of the Company Common
Stock to be issued by the Company in connection with the Merger and no order,
judgment, decree, stipulation or injunction to any such effect shall be in
effect.
 
(d)          Consents.  The Company and Merger Sub shall have obtained all
consents, waivers, permits and approvals required to be obtained by the Company
and Merger Sub in connection with the consummation of the transactions
contemplated hereby, other than consents, waivers and approvals the absence of
which, either alone or in the aggregate, could not reasonably be expected to
have a material adverse effect on the Company and the Company Closing
Certificate shall include a provision to such effect.
 
 
20

--------------------------------------------------------------------------------

 
(e)          Due Diligence.  Noble shall have completed a due diligence
investigation of the Company’s business, assets and liabilities, the scope and
results of which shall be satisfactory to the Noble in its sole discretion.
 
(f)          Material Adverse Effect.  No material adverse effect with respect
to the Company shall have occurred since the date of this Agreement.
 
(g)          Other Deliveries.  At or prior to Closing, the Company shall have
delivered to Noble:  (i) copies of resolutions and actions taken by the
Company’s and Merger Sub’s board of directors in connection with the approval of
this Agreement and the transactions contemplated hereunder, and (ii) such other
documents and certificates as shall reasonably be required by Noble in order to
consummate the transactions contemplated hereunder.
 
ARTICLE VII
 
TERMINATION
 
7.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)          by mutual written agreement of Noble and the Company at any time;
 
(b)          by either Noble or the Company if a Governmental Entity shall have
issued an order, decree or ruling or taken any other action, in any case having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Merger, which order, decree, ruling or other action is final and non-appealable;
 
(c)          by either Noble or the Company if the Closing shall not have
occurred on or before six months from the date of this Agreement, unless
extended by the written consent of Noble and the Company; provided, however,
that the right to terminate this Agreement under this Section 7.1(c) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or prior to such date.
 
(d)          by the Company, upon a material breach of any representation,
warranty, covenant or agreement on the part of Noble set forth in this
Agreement, or if any representation or warranty of Noble shall have become
untrue, in either case such that the conditions set forth in Article VI would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
breach by Noble is curable by Noble prior to the Closing Date, then the Company
may not terminate this Agreement under this Section 7.1(d) for 30 days after
delivery of written notice from the Company to Noble of such breach, provided
Noble continues to exercise commercially reasonable efforts to cure such breach
(it being understood that the Company may not terminate this Agreement pursuant
to this Section 7.1(d) if it shall have materially breached this Agreement or if
such breach by Noble is cured during such 30-day period);
 
(e)          by Noble, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Company or Merger Sub set forth in this
Agreement, or if any representation or warranty of the Company shall have become
untrue, in either case such that the conditions set forth in Article VI would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
breach is curable by the Company or Merger Sub prior to the Closing Date, then
Noble may not terminate this Agreement under this Section 7.1(e) for 30 days
after delivery of written notice from Noble to the Company of such breach,
provided the Company or Merger Sub continues to exercise commercially reasonable
efforts to cure such breach (it being understood that Noble may not terminate
this Agreement pursuant to this Section 7.1(e) if it shall have materially
breached this Agreement or if such breach by the Company is cured during such
30-day period).
 
 
21

--------------------------------------------------------------------------------

 
7.2           Notice of Termination; Effect of Termination.  Any termination of
this Agreement under Section 7.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 7.1(d) or Section 7.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto.  In the event of
the termination of this Agreement as provided in Section 7.1, this Agreement
shall be of no further force or effect and the Merger shall be abandoned, except
for and subject to the following:  (i) Sections 5.3, 7.2 and 7.3 and Article
VIII (General Provisions) shall survive the termination of this Agreement, and
(ii) nothing herein shall relieve any party from liability for any breach of
this Agreement.
 
7.3           Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expenses, whether or not the Merger is consummated.
 
ARTICLE VIII

 
GENERAL PROVISIONS
 
8.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
 
 
if to Noble, to:

 
 
Noble Medical Technologies, Inc.

 
c/o George Elliott

 
Kifissias 36 Maroussi

 
Athens Greece 151 25

 
Attention:  George Elliott

 
Telephone:  003 0210 6846943

 
Facsimile:  003 0210 6846083



 
if to the Company or Merger Sub, to:

 
 
GoldSail Shipping Corporation

 
Kifissias 36 Maroussi

 
Athens Greece 151 25

 
Attention:  George Elliott

 
Telephone:  003 0210 6846943

 
Facsimile:  003 0210 6846083

 
8.2           Interpretation.  When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated.  When a reference is made in this
Agreement to Sections or subsections, such reference shall be to a Section or
subsection of this Agreement.  Unless otherwise indicated the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect Subsidiaries of such entity.  Reference to
the Subsidiaries of an entity shall be deemed to include all direct and indirect
Subsidiaries of such entity.  For purposes of this Agreement:
 
 
22

--------------------------------------------------------------------------------

 
(a)          the term “Legal Requirements” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable;
 
(b)          the term “Person” shall mean any individual, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;
 
(c)          the term “knowledge” (including any derivation thereof such as
“known” or “knowing”) shall mean the actual knowledge of the officers and
directors of the Company or Noble, as applicable, or any facts or circumstances
that would be known after due inquiry by a Person holding a comparable office or
job with comparable experience or responsibility of any of the foregoing
persons;
 
(d)          the term “Affiliate” means, as applied to any Person, any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with, such Person.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and
 
(e)          all monetary amounts set forth herein are referenced in United
States dollars, unless otherwise noted.
 
8.3           Counterparts; Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.  Delivery by
facsimile to counsel for the other party of a counterpart executed by a party
shall be deemed to meet the requirements of the previous sentence.
 
8.4           Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto (i)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof;
and (ii) are not intended to confer upon any other person any rights or remedies
hereunder (except as specifically provided in this Agreement).
 
8.5           Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
 
23

--------------------------------------------------------------------------------

 
8.6           Other Remedies; Specific Performance.  Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.  The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
8.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.
 
8.8           Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
8.9           Assignment.  No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other parties.  Subject to the first sentence of this Section
8.9, this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
8.10          Amendment.  This Agreement may be amended by the parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
the parties.
 
8.11          Extension; Waiver.  At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.
 
8.12          Survival of Representations and Warranties.  The representations
and warranties in this Agreement shall terminate at the Closing; provided,
however, this Section 8.12 shall in no way limit any covenant or agreement of
the parties which by its terms contemplates performance after the Closing.
 
(The remainder of this page has been intentionally left blank  Signature page(s)
follow.)
 
 
24

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be executed as of the date first written above.
 

         
NOBLE MEDICAL TECHNOLOGIES, INC.
             
By:
/s/ George Elliott
   
Name:
George Elliott
   
Title:
Chief Executive Officer, President and Secretary
                 
GOLDSAIL SHIPPING CORPORATION
               
By:
/s/ George Elliott
   
Name:
George Elliott
   
Title:
Chief Executive Officer and Secretary
                 
NOBLE MERGER CORP.
               
By:
/s/ George Elliott
   
Name:
George Elliott
   
Title:
Chief Executive Officer, President and Secretary

 
 
 
 
 

--------------------------------------------------------------------------------

 